—In a negligence action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Nassau County (Alpert, J.), dated December 4, 1997, which granted the plaintiffs motion pursuant to CPLR 3103 for a protective order, quashing a subpoena served upon a nonparty.
Ordered that the order is affirmed, with costs.
We see no reason to disturb the determination of the Supreme Court quashing a subpoena. Rosenblatt, J. P., O’Brien, Sullivan, Krausman and Florio, JJ., concur.